Status of the Claims
Claims 1, 3-5, 7-8, 20-37 of Andrew P. Crew is pending and subject to action on the merits.      
This is in response to applicant’s amendment filed on 01/19/21 and 02/24/21 respectively.   
Claims 2, 6, 9-19 and 33-34 are cancelled.  
Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on 01/19/21 and 02/24/21 respectively is acknowledged and considered and made of record.  A signed copy of each 1449 is attached herewith.

Response to Amendment
Rejections on claims 1 and claims 8 and 25 under 35 U.S.C. 112 rejections (a) and (b) respectively have been withdrawn in view of the amendments to the claims.  
Objections to claims 3-5, 7 and 20-32 are withdrawn in view of the amendment to claim 1 as well.  
Rejoinder
Claims 1, 3-5, 7-8 and 20-32 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 35-37, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 02/03/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        



/Tracy Vivlemore/Primary Examiner, Art Unit 1635